Citation Nr: 0904617	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-11 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected status post total left knee replacement, 
currently evaluated 30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected osteochondritis of the right knee, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased initial disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1983 to January 1984 and from February 
1985 to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

In a February 1991 rating decision, the RO granted service 
connection for bilateral osteochondritis of the knees, 
assigning 10 percent disability ratings to each.

In August 2002, the RO received the veteran's claim of 
entitlement to increased disability ratings for the service-
connected bilateral knee disabilities.  In a September 2002 
rating decision, the RO increased the assigned disability 
ratings from 10 percent to 20 percent disabling for each 
knee.  In an August 2003 rating decision, the RO granted 
separate service connection for degenerative joint disease of 
the left and right knees, in addition to the previously 
service-connected osteochondritis, assigning additional 
disability ratings of 10 percent to each knee.  See 38 C.F.R. 
§ 4.25 (2008).  

The veteran disagreed with both rating decisions and 
initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal [VA Form 9] in April 2005.  



In June 2006, the veteran underwent a total left knee 
replacement.  In an October 2006 rating decision, the RO 
granted the veteran a 100 percent evaluation from June 5, 
2006 and a 30 percent evaluation for the left knee effective 
August 1, 2007.  

In his April 2005 VA Form 9, the veteran requested a personal 
hearing before a Veterans Law Judge at the RO.  However, in a 
letter dated April 2005, the veteran withdrew his request for 
a hearing.  See 38 C.F.R. § 20.704(e) (2008)  

In November 2007, the Board remanded these issues for further 
evidentiary development.  The VA Appeals Management Center 
(AMC) continued the previous denials in a June 2008 
supplemental statement of the case (SSOC).  The veteran's VA 
claims folder has been returned to the Board for further 
appellate proceedings.


FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates 
that the veteran's status post total left knee replacement is 
manifested by pain and minimal limitation of motion.

2.  The competent medical evidence of record shows that the 
veteran's right knee disability is manifested by pain, 
subluxation, and lateral instability.  X-ray evidence 
documents a diagnosis of degenerative joint disease of the 
right knee joint.  Medical evidence demonstrates right knee 
flexion of 90 to 130 degrees and extension of zero to 90 
degrees.

3.  The evidence does not show that the veteran's bilateral 
knee disabilities are so exceptional or unusual that referral 
for extraschedular consideration by the designated authority 
is required.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status-post 
total left knee replacement, in excess of 30 percent, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5055, 5256, 5261, 
5262 (2008).

2.  The criteria for an increased disability rating for 
service-connected osteochondritis of the right knee, in 
excess of 20 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2008).

3.  The criteria for an increased disability rating for 
service-connected degenerative joint disease of the right 
knee, in excess of 10 percent, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5260, 5261 (2008).

4.  The criteria for referral for increased disability 
ratings for the veteran's service-connected bilateral knee 
disabilities on an extraschedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected bilateral knee 
disabilities.  He essentially contends that the disabilities 
are worse than contemplated by the ratings currently 
assigned.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.



Stegall concerns

In November 2007, the Board remanded the case and ordered the 
Veterans Benefits Administration [VBA] to send a letter 
requesting that the veteran identify any further medical 
treatment or examination which is potentially relevant to his 
claims.  Additionally, VBA was to schedule the veteran for a 
VA examination to determine the current nature and severity 
of his bilateral knee disabilities.  Finally, VBA was to 
readjudicate the veteran's claims, to include consideration 
of the initial assignment of the temporary total evaluation 
[100 percent] for the veteran's left knee under Diagnostic 
Code 5055.  

Pursuant to the Board's remand instructions, the requisite 
letter was sent to the veteran in December 2007 and the 
veteran was afforded an additional VA examination in May 
2008.  All three claims were readjudicated in an SSOC dated 
June 2008.  

Accordingly, the record demonstrates that the Board's remand 
instructions have been sufficiently complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  
The Board will proceed with its decision as to the claims 
currently on appeal.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.
The Board observes that the veteran received a VCAA notice 
letter, dated May 2007.  The letter informed the veteran of 
what was required with respect to his increased rating 
claims; specifically, "the evidence must show that your 
service-connected condition has gotten worse."

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in the May 2007 VCAA letter.  
Specifically, the veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the veteran that 
VA would make reasonable efforts to request such records.  
The letter also indicated that the veteran would be afforded 
a VA examination, if it were necessary to make a decision on 
his claims.

The May 2007 letter emphasized: "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original.]

The May 2007 VCAA letter specifically requested:  "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" requirement of 
38 C.F.R. § 3.159(b), in that the veteran was informed that 
he could submit or identify evidence other than what was 
specifically requested by the RO.
[The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service connection claim."  
Here, complete VCAA notice was not provided until May 2007, 
years after the September 2002 RO decision that is the 
subject of this appeal.  Crucially, the veteran's claims were 
readjudicated in the June 2008 SSOC, after he was provided 
with the opportunity to submit additional evidence and 
argument in support of claims and to respond to the VCAA 
notice.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific Dingess notice in a letter 
dated March 2006.  The letter detailed the evidence 
considered in determining a disability rating, including, 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised as to examples of 
evidence that would be pertinent to a disability rating, such 
as on-going treatment records, recent Social Security 
determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other application standards."  The veteran was 
also advised as to examples of evidence that would be 
pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records that the veteran may not have 
submitted, and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability ratings and effective dates pursuant to the 
Court's Dingess decision.  Moreover, there is no timing 
problem as to Dingess notice since, as indicated above, the 
veteran's claims were readjudicated in SSOCs dated February 
2007 and June 2008, following the issuance of the March 2006 
letter.  See Sanders, supra.

The Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
recently held that a notice letter must inform the veteran: 
(1) that, to substantiate a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in the 
VCAA letters the veteran was informed that he may submit 
evidence showing that his service-connected disability had 
increased in severity.  Specifically, in the March 2006 VCAA 
letter, the veteran was informed that examples of evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
his condition affects his ability to work; and statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affect him.  The veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA determines the effective 
date of any benefits includes information about continuous 
treatment or when treatment began; service medical records in 
his possession that he may not have sent to VA; or reports of 
treatment for his condition while attending training in the 
Guard or Reserve.  Therefore, the veteran was informed that 
to substantiate a claim, he must provide medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on his employment and daily 
life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under Diagnostic Codes 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating an increase in severity of the disability as 
opposed to a Diagnostic Code that requires a specific 
measurement or test result.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the criteria set forth in the rating 
formula for mental disorders do not constitute an exhaustive 
list of symptoms, but rather are examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating].  Thus, the second prong of the holding 
in Vazquez-Flores is not applicable to this case.

In any event, even if the criteria set forth in the rating 
formulas for the knee disabilities are considered to be 
specific measurements or test results, the essential fairness 
of the adjudication was not affected because the veteran had 
actual knowledge of what was necessary to substantiate his 
claims.  See Sanders, supra.  Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.  Vazquez-Flores, 
22 Vet. App. at 49, citing Dalton v. Nicholson, 21 Vet. App. 
23, 30-31 (2007).  In this case, the veteran was provided 
with the schedular criteria as well as an explanation of 
disability rating determination in the SOC dated February 
2005.  Additionally, the veteran was provided subsequent 
adjudications in February 2007 and June 2008.  

As to the third prong of the holding in Vazquez-Flores, in 
the March 2006 VCAA letter, the RO informed the veteran that 
the rating for his disability can be changed if there are 
changes in his condition and that depending on the disability 
involved, VA will assign a rating from zero percent to as 
much as 100 percent.  The RO stated that VA uses a schedule 
for evaluating disabilities that is published as title 38 
Code of Federal Regulations, Part 4.  The RO indicated that 
in rare cases, VA can assign a disability level other than 
the levels found in the schedule for a specific condition if 
his impairment is not adequately covered by the schedule.  
The RO stated that it would consider evidence of the 
following in determining the disability rating: nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  As for impact on daily life, the veteran was 
told that an example of the evidence he should tell VA about 
or give to VA that may affect how VA assigns a disability 
evaluation includes statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the March 2006 VCAA letter the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  The veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in his possession 
that he may not have sent to VA; or reports of treatment for 
his condition while attending training in the Guard or 
Reserve.  

The veteran did not allege that he received inadequate VCAA 
notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) 
[holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements"].  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).



In the instant case, the Board finds reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The pertinent evidence of 
record includes service treatment records, statements of the 
veteran, as well as, VA and private treatment records.  
Additionally, the veteran was most recently afforded a VA 
examination in May 2008.

The Board also observes that due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claims.  As indicated above, he has declined the 
option of a personal hearing.
Accordingly, the Board will proceed to its decision.

1.  Entitlement to an increased disability rating for 
service-connected status post total left knee replacement, 
currently evaluated 30 percent disabling. 

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2008); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."  

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2008).  See, e.g., DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2008).  Under VA 
regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

Assignment of diagnostic code

The veteran's service-connected left knee disability is 
currently rated 30 percent disabling under Diagnostic Code 
5055 [knee replacement (prosthesis)].

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Diagnostic Code 5055 is clearly applicable because it 
pertains specifically to the disability at issue (left total 
knee replacement).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code would be 
more appropriate, and the veteran has not requested than 
another diagnostic code should be used.  

Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 5055.  As is 
discussed in the law and regulations section immediately 
below, Diagnostic Codes 5256, 5261, and 5262 may also be 
considered.

Specific rating criteria

As indicated above, the veteran's service-connected left knee 
disability is currently rated 30 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5055 [knee replacement 
(prosthesis)].

Under Diagnostic Code 5055, the minimum rating is 30 percent.  
A 60 percent rating is warranted with chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  A 100 percent rating is available for 
one year following implementation of the prosthesis.  38 
C.F.R. § 4.71a, Diagnostic Code 5055 (2008).

If there are intermediate degrees of residual weakness, pain, 
or limitation of motion, Diagnostic Code 5055 instructs to 
rate by analogy to Diagnostic Codes 5256, 5261, or 5262.

Ankylosis of the knee that is a favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees, 
warrants a 30 percent evaluation.  Ankylosis in flexion 
between 10 and 20 degrees is rated 40 percent disabling.  
Ankylosis in flexion between 20 and 45 degrees is rated 50 
percent disabling.  Ankylosis which is extremely unfavorable, 
in flexion at an angle of 45 degrees or more is rated 
60 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2008).

Limitation of leg extension is rated 0 percent when limited 
to 5 degrees, 10 percent when limited to 10 degrees, 20 
percent when limited to 15 degrees, 30 percent when limited 
to 20 degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2008).

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 30 
percent rating; with moderate disability, 20 percent; and 
with slight disability 10 percent.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2008).

Analysis

Schedular rating 

The veteran's service-connected left knee disability is 
currently rated 30 percent disabling.  The next higher rating 
under Diagnostic Code 5055 is 60 percent.  

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the left 
knee.  These criteria are disjunctive.  See Johnson v. Brown, 
7 Vet. App. 95 (1994) [only one disjunctive "or" 
requirement must be met in order for an increased rating to 
be assigned]; Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) 
[use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].  Therefore, evidence of either severe painful motion 
or weakness will suffice for an increased disability rating.

With respect to severe painful motion, in his written 
statements the veteran has repeatedly complained of left knee 
discomfort that "pains [him] severely the entire time [he] 
is on [his] feet."  See the veteran's statement which was 
received May 2008.  The veteran did not describe painful 
motion as such. 

There is no competent medical evidence of severe painful 
motion.  In fact, and very significantly in the Board's 
estimation, the May 2008 VA examiner measured flexion to 130 
degrees and extension to 90 degrees with no pain.  [Normal 
range of motion for the knee is defined as follows: flexion 
to 140 degrees and extension to 0 degrees.  See 38 C.F.R. § 
4.71, Plate II (2008).]   The May 2008 VA examination report 
demonstrates that the veteran was able to achieve essentially 
normal flexion and extension without pain.  There is no 
competent medical evidence to contradict the findings of the 
VA examiner concerning the absence of painful motion.  

With respect to severe weakness in the left knee, the May 
2008 VA examiner noted no "weakness, fatigue, lack of 
endurance or incoordination."  Again, there is no competent 
medical evidence to the contrary.

In sum, the competent medical evidence does not demonstrate 
severe painful motion or weakness of the left knee necessary 
for the assignment of a 60 percent disability rating pursuant 
to Diagnostic Code 5055.  

As was alluded to above, if there are intermediate degrees of 
residual weakness, pain, or limitation of motion [i.e., more 
that 30 percent but less than 60 percent disabling], 
Diagnostic Code 5055 instructs to rate by analogy to 
Diagnostic Codes 5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to a disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th Ed. 
1987)].  There is no evidence to suggest that ankylosis 
exists.  Indeed, as has been alluded to above, the ranges of 
motion of the veteran's left knee approximate normal.  The 
veteran himself does not appear to contend that his left knee 
is ankylosed.  Therefore, Diagnostic Code 5256 is not for 
application.

With respect to limitation of extension of the veteran's left 
knee, the May 2008 VA examiner indicated that extension of 
the knee was zero to 90 degrees.  These findings are 
consistent with a noncompensable rating under Diagnostic Code 
5161, and fall far short of what is required for the 
assignment of a 40 percent or higher evaluation.  
Accordingly, Diagnostic Code 5261 does not avail the veteran.

With respect to Diagnostic Code 5262, there is no medical 
evidence of impairment of the tibia and fibula, either 
nonunion or malunion.  Moreover, as noted above, there is no 
evidence of weakness in the left knee.

Accordingly, the assignment of intermediate ratings via the 
application of Diagnostic Codes 5256, 5261, or 5262 is not 
warranted.  

Further, a careful review of the record indicates that there 
is no medical evidence of record tending to indicate that the 
veteran experiences any additional limitation of motion or 
complications associated with his status-post total left knee 
replacement.  The veteran has been accorded ample opportunity 
to present competent medical evidence in support of his 
claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is the claimant's responsibility to support a 
claim for VA benefits].  

Therefore, the criteria for a higher disability rating for 
the service-connected left knee disability have not been met 
or approximated.  

DeLuca considerations

In evaluating the veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2008).  See DeLuca, supra.

As was alluded to above, the veteran has complained of left 
knee pain.  However, there is no evidence that there is any 
functional loss associated with such pain  which warrants the 
assignment of additional disability.  The May 2008 VA 
examiner specifically found there to be no evidence of 
weakness or fatigability associated with the veteran's 
service-connected left knee disability.  There is no 
competent medical evidence to the contrary.

Accordingly, there is no basis upon which to assign a higher 
level of disability based on 38 C.F.R. §§ 4.40 and 4.45.

Esteban considerations

The veteran underwent surgery for his service-connected left 
knee and has a residual scar.  The Board notes that the 
veteran also has residual scars as a result of two prior 
arthroscopic surgeries conducted in military service.  Under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 
4.25 (2008); see also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  

The report of the May 2008 VA examination indicates a well-
healed midline scar related to the total left knee 
replacement surgery.  The scar was measured at 21 centimeters 
in length and was nontender to palpation.  The report of the 
examination does not reveal that the scar was painful, caused 
instability, was particularly deep, or caused any limitation 
of motion.  Additionally, the two arthroscopic scars noted on 
the medial aspect of the knee, measured 2 centimeters by 5 
millimeters and 1.2 centimeters by 5 millimeters.  These 
scars were nontender and did not cause instability or 
interfere with range of motion.  

Bases on this medical evidence, the Board finds that the left 
knee scars are asymptomatic; separate ratings for the scars 
are not warranted by the evidence of record.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  In reaching its conclusion, the Court 
observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  

The veteran's claim for an increased disability rating for 
his service-connected osteochondritis of the left knee was 
filed on August 20, 2002.  Therefore, the question to be 
answered by the Board is whether any different rating should 
be assigned for the relevant time period under consideration 
[August 20, 2001 to the present].  

The record demonstrates that the veteran was assigned a ten 
percent evaluation for his service-connected osteochondritis 
of the left knee from September 15, 1990.  This evaluation 
was increased to 20 percent effective July 29, 2002.  See 
rating decision dated September 2002.  The RO based its 
September 2002 decision on VA treatment records which showed 
increased pain in the left knee, accompanied by minimally 
limited range of motion with effusion.  See VA treatment 
records dated July 2002.  In August 2003, the RO granted the 
veteran entitlement to service connection for degenerative 
joint disease of the left knee and assigned a ten percent 
evaluation, effective July 29, 2002.  The August 2003 rating 
decision was based upon X-ray and Magnetic Resonance Imaging 
(MRI) reports which demonstrated degenerative changes in the 
left knee.  

The veteran was assigned 100 percent evaluation for his total 
left knee replacement from June 5, 2006 to July 31, 2007.  He 
was assigned a thirty percent disability rating effective 
August 1, 2007.  

The Board is not bound by the staged rating assigned by the 
RO.  Accordingly, the Board has conducted a de novo review of 
the veteran's medical history, in order to determine the 
appropriateness of disability ratings assigned for the 
relevant time period under consideration [August 20, 2001 to 
the present].  

There is no evidence prior to July 2002 which suggests that 
the veteran's left knee disability was troublesome prior to 
July 2002.  Notably, the July 2002 VA treatment record 
indicated a diminished range of motion [specific flexion and 
extension measurements were not reported] and effusion in the 
left knee.  There is no competent medical evidence to suggest 
that the veteran suffered from left knee symptomatology in 
excess of 10 percent prior to July 2002.  Accordingly, the 
Board finds that the two separate disability ratings of 20 
percent and 10 percent which were assigned by the RO 
effective July 29, 2002 were appropriate.

After July 29, 2002 and before the veteran's total knee 
replacement surgery in June 2006, there is no competent 
medical evidence which would allow for the assignment of 
increased disability ratings based on severe instability, 
substantially limited range of motion, or any other factor.  
Crucially, in a January 2004 treatment note, Dr. A.L.D. 
indicated that the veteran had good range of motion, with 
full extension and flexion better than 120 degrees.  In a 
separate treatment note, Dr. A.L.D. indicated that there was 
"no gross instability."  Consistently, in a private 
treatment record dated November 2005, Dr. A.A.Y. indicated 
that despite the degenerative changes, the left knee only 
lacked 5 degrees of full flexion, as the knee was able to 
flex to 127 degrees.  He further noted that the veteran had 
excellent strength and no instability in his bilateral knees. 

As indicated above, the veteran underwent a total left knee 
replacement in June 2006.  He received a 100 percent 
evaluation knee disability from June 5, 2006 to August 1, 
2007 pursuant to Note (1) of Diagnostic Code 5055 and 38 
C.F.R. § 4.30 and a 30 percent rating thereafter.  Evaluation 
and treatment records dated August 2007 and thereafter, which 
have been discussed by the Board above, have been consistent 
with the assignment of a 30 percent disability rating under 
Diagnostic Code 5055.  

Accordingly, after a careful review of the record, the Board 
finds that the disability ratings assigned by the RO were 
appropriate for the time period under consideration.

Extraschedular considerations

In the interest of economy, the Board will address the matter 
of referral of the veteran's service-connected disabilities 
for consideration of extraschedular ratings in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
service-connected osteochondritis of the right knee, 
currently evaluated 20 percent disabling.

3.  Entitlement to an increased initial disability rating for 
service-connected degenerative joint disease of the right 
knee, currently evaluated 10 percent disabling.

The veteran seeks increased disability ratings for his 
service-connected right knee disabilities.  The veteran is 
service-connected for osteochondritis of the right knee, 
evaluated as 20 percent disabling.  As was noted in the 
Introduction, in an August 2003 rating decision the RO 
granted separate service connection for degenerative joint 
disease of the right knee, assigning a disability rating of 
10 percent.

In the interest of economy, these issues will be addressed 
together.

Relevant law and regulations

Assignment of a diagnostic code

The veteran's right knee disabilities are currently rated 
under 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003 [arthritis, 
degenerative] and 5257 [knee, other impairment of].  The 
medical evidence of record indicates that the veteran's 
service-connected osteochondritis and degenerative joint 
disease of the right knee are primarily manifested by pain 
and instability, which is congruent with the criteria set out 
in these diagnostic codes.  Additionally, X-ray reports 
demonstrate that the veteran is diagnosed with degenerative 
joint disease in the right knee.  See, e.g., a VA treatment 
record dated July 2002.

As was discussed in the law and regulations section above, a 
veteran who has degenerative arthritis and instability of the 
knee may receive separate ratings, provided that any separate 
rating must be based upon additional disability.  See 
VAOPGCPREC 23-97, citing Degmetich v. Brown, 104 F.3d 1328, 
1331 
(Fed. Cir. 1997); see also Esteban, supra.  Accordingly, 
based on the medical evidence demonstrating both instability 
and arthritis of the right knee, the Board agrees with the RO 
that separate ratings for the service-connected right knee 
disabilities under Diagnostic Codes 5003 and 5257 are 
appropriate.  Further, the veteran has not indicated that a 
different method of rating should be employed or that 
alternative diagnostic codes are more appropriate.

There is no evidence of ankylosis, locking of the knee, 
disability caused by cartilage removal, or malunion or 
nonunion of the tibia and fibula.  Thus, Diagnostic Codes 
5256, 5258, 5259 and 5262 do not apply in this case.

Accordingly, the veteran's right knee disabilities will 
continue to be rated under Diagnostic Codes 5003 and 5257.  

Schedular criteria

(i.) Diagnostic Code 5257  

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability: 30 % severe; 20 
% moderate; 10% slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  See 38 C.F.R. § 4.6 (2008).

Although the words "slight", "moderate", and "severe" 
are not defined in VA regulations, "slight" is generally 
defined as "small in size, degree, or amount"; "moderate" 
is generally defined as "of average or medium quality, 
amount, scope, range, etc."; and "severe" is defined as 
"extremely intense."  See Webster's New World Dictionary, 
Third College Edition (1988), pgs. 1038, 871, and 1071.

(ii.)  Diagnostic Code 5003

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2008).  Under Diagnostic Code 
5003 [degenerative arthritis], arthritis of a major joint be 
rated under the criteria for limitation of motion of the 
affected joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2008).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2008).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2008).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

Under Diagnostic Codes 5260 and 5261, a veteran may receive 
separate ratings for limitations in both flexion and 
extension.  See VAOPGCPREC 9-2004.

Analysis

Schedular criteria

(i).  Diagnostic Code 5257 [knee subluxation and instability]

The veteran's service-connected right knee osteochondritis is 
currently rated 20 percent disabling under Diagnostic Code 
5257.  The highest disability rating under Diagnostic Code 
5257 is 30 percent.  To warrant a 30 percent disability 
rating the evidence must demonstrate that subluxation and/or 
instability of the knee are severe.  As noted above, the word 
"severe" is defined as "extremely intense."

The veteran has submitted numerous statements describing the 
severity of his right knee disability symptoms.  
Specifically, he contends that "the knee is always shifting 
as I walk."  Further, he states that he "cannot carry heavy 
items/loads up or down stairs for fear of falling."  See the 
veteran's statement dated January 2008.  

The veteran was afforded a VA examination in May 2008 in 
order to determine the severity of his right knee 
disabilities.  The VA examiner documented the veteran's 
report that his knee had given way and he had fallen several 
times.  The examiner stated that the veteran was experiencing 
occasional subluxation of the right knee as well as 
instability.  
Although the Board does not dispute that the veteran 
experiences subluxation and instability in his right knee, 
the objective evidence of record does not suggest that it is 
more than moderate.  The May 2008 VA examiner indicated that 
the veteran experienced instability and weakness in the right 
knee, but did not require assistive aids for ambulation.  
Additionally, in his November 2005 letter, Dr. A.A.Y. 
indicated that the veteran had "excellent strength and no 
instability, whatsoever" in his knees.  See letter from Dr. 
A.A.Y. dated November 2005.  Further, there is no objective 
evidence that the veteran has fallen as a result of his right 
knee disabilities.  

In short, a careful review of the record indicates that there 
is no objective evidence of record tending to indicate that 
the veteran experiences severe instability and/or subluxation 
of his right knee.  While the Board does no doubt that 
instability exists, in the absence of any objective 
confirmation of significant problems associated therewith, to 
include no evidence of the use of braces, the Board cannot 
characterize the disability as "severe".  

Accordingly, based on the objective medical evidence, the 
Board finds that the veteran's right knee subluxation and 
instability are properly described as "moderate" under the 
criteria of Diagnostic Code 5257.  To the extent that the 
veteran may contend otherwise, his self-reports are 
outweighed by the recent medical evidence, which indicates 
that there is little evidence of severe subluxation or 
instability.

In short, a disability rating in excess of 20 percent is not 
warranted for the veteran's service-connected right knee 
disability based on subluxation or instability pursuant to 
Diagnostic Code 5257.

(ii).  Diagnostic Code 5003 [arthritis]

The veteran is currently assigned a 10 percent disability 
rating for degenerative joint disease of the right knee.  As 
was explained above, under Diagnostic Code 5003 arthritis is 
rated based upon limitation of motion of the knee, with a 10 
percent rating to be assigned if there is X-ray evidence of 
arthritis and limitation of motion is noncompensable under 
Diagnostic Codes 5260 and 5261.  In order to merit a higher 
disability rating for arthritis, limitation of flexion and 
extension must be demonstrated pursuant to Diagnostic Codes 
5260 or 5261.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008).

As indicated above, the veteran was afforded a VA examination 
in May 2008 to determine the severity of his right knee 
disability.  Range of motion studies conducted during the 
veteran's VA examination indicated that his right knee 
flexion was to130 degrees and his extension was zero degrees.  
The range of motion documented by the May 2008 VA examiner is 
consistent with the findings of Dr. A.Y.Y., who reported that 
the veteran lacked only 5 degrees of bilateral knee extension 
and was able to flex to 127 degrees.  See Letter from Dr. 
A.Y.Y. dated November 2005.

Under 38 C.F.R. § 4.71, Plate II, normal range of motion for 
the knee is zero degrees extension and 140 degrees flexion.  
Accordingly, the findings of the May 2008 VA examiner and Dr. 
A.Y.Y. demonstrate essentially normal flexion and extension.  

Diagnostic Code 5260 contemplates a noncompensable evaluation 
where there is limitation of knee flexion to 60 degrees, 
which is far exceeded by the 130 degrees and 127 degrees 
recorded in connection with the most recent VA examination.  
There is no evidence which indicates a greater limitation of 
extension currently exists.  Accordingly, an increased 
disability rating cannot be assigned based on Diagnostic Code 
5260.

Diagnostic Code 5261 contemplates a noncompensable evaluation 
with a limitation of knee extension to 5 degrees.  As 
detailed above, the May 2008 VA examiner noted that the right 
knee extension was zero degrees and Dr. A.Y.Y. documented 
that knee extension was limited to five degrees.  Thus, an 
increased disability evaluation cannot be assigned under 
Diagnostic Code 5261.

For the reasons set out above, under Diagnostic Codes 5260 
and 5261, respectively, the limitation of right knee movement 
exhibited by the veteran is not so significantly impaired or 
limited as to indicate a compensable evaluation under either 
Diagnostic Code.

Where X-ray evidence of degenerative arthritis is presented, 
but the loss of range of motion is noncompensable, a 10 
percent disability rating will be assigned.  So it is in this 
case.  Accordingly, an increased disability rating is not 
warranted.

DeLuca considerations

In DeLuca, supra, the Court held that VA's review of a 
service-connected musculoskeletal disability must include an 
assessment of the functional impairment caused by that 
disability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008).

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The veteran has complained of knee pain with limited 
mobility, fatigability, lack of endurance, and flare-ups.  
See VA examination, May 2008.  However, the competent medical 
evidence does not indicate that the veteran's current 
symptomatology warrants the assignment of additional 
disability.  Specifically, the May 2008 VA examiner indicated 
that the veteran does not experience pain upon flexion and 
extension.  Moreover, the examiner stated that the veteran's 
knee did not demonstrate a change of range of motion with 
repeat movements.  Additionally, there was no weakness, 
fatigue, lack of endurance, or incoordination of the 
veteran's right knee.  See the VA examination report dated 
May 2008.  

Accordingly, the Board finds that an additional disability 
rating, over and above the 10 percent now assigned, is not 
warranted under Diagnostic Code 5003.

Esteban considerations

The Board notes that the veteran has residual scars as a 
result of two prior arthroscopic surgeries conducted in 
military service.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban, supra.  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2008).

The report of the May 2008 VA examination indicated that 
there were two arthroscopic scars on the medial aspect of the 
right knee, measured 2 centimeters by 5 millimeters and 1.2 
centimeters by 5 millimeters.  These scars were nontender and 
did not cause instability or interfere with range of motion.  
The Board accordingly finds that the competent medical 
evidence demonstrates that the right knee scars are 
asymptomatic; separate ratings for these scars are not 
warranted by the evidence of record.

As was alluded to above, a veteran may receive separate 
ratings for limitations in both flexion and extension under 
Diagnostic Codes 5260 and 5261, if such are warranted based 
upon the limitation of motion involved.  See VAOPGCPREC 
9-2004.  In this case, as has been discussed above, there is 
no evidence that either flexion or extension are compensably 
disabling.  Thus, separate ratings are not warranted.

Hart considerations

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  

The record demonstrates that the veteran was assigned a ten 
percent evaluation of his service-connected osteochondritis 
of the right knee under Diagnostic Code 5257 from September 
15, 1990.  The evaluation was increased to 20 percent 
effective July 29, 2002.  See rating decision dated September 
2002.  The RO based its decision on VA treatment records 
which showed increased pain in the right knee, accompanied by 
limited range of motion with effusion.  See VA treatment 
records dated July 2002.  

In August 2003, the RO separately service connected 
degenerative joint disease of the right knee and assigned a 
ten percent evaluation therefor under Diagnostic Code 5003, 
effective July 29, 2002.  

(i.)  Diagnostic Code 5257

The veteran's claim for an increased disability rating for 
his service-connected osteochondritis of the right knee was 
filed on August 20, 2002.  Therefore, the question to be 
answered by the Board is whether any different rating should 
be assigned for the relevant time period under consideration 
[August 20, 2001 to the present].  

As with the left knee, discussed above, the period in 
question is devoid of right knee complaints until July 2002.  
VA treatment records from July 29, 2002 indicated that the 
veteran complained of knee pain and suffered from diminished 
range of motion [specific flexion and extension measurements 
were not reported] and effusion in the right knee.  There is 
no competent medical evidence to suggest that the veteran 
suffered from increased right knee symptomatology prior to 
July 2002.  Accordingly, the Board finds that the RO 
correctly assigned the increased disability rating of 20 
percent effective as of July 29, 2002 and no earlier was 
appropriate.

Further, the medical evidence demonstrates that the service-
connected right knee osteochondritis symptomatology was 
relatively stable from July 2002 to the present time.  
Specifically, there is no medical evidence which indicates 
that the right knee osteochondritis worsened so significantly 
as would allow for the assignment of an increased disability 
ratings based on increased instability, substantially limited 
range of motion, or any other factor.  Notably, in a private 
treatment record dated November 2005, Dr. A.A.Y. stated that 
the veteran had excellent strength and no instability of the 
bilateral knees.  See treatment record of Dr. A.A.Y. dated 
November 2005.  

In sum, the record is pertinently absent any medical evidence 
indicating that the veteran's service-connected 
osteochondritis of the right knee was more severe than 
contemplated by the assigned evaluations of 10 percent prior 
to July 29, 2002 and 20 percent thereafter.  

(ii.)  Diagnostic Code 5003  

The 10 percent disability rating for degenerative joint 
disease of the right knee was assigned effective July 29, 
2002, the date service connection was separately granted.  

The medical evidence shows that throughout the appeal period, 
the veteran has not evidenced symptomatology warranting a 
disability rating other than the10 percent rating which is 
currently assigned.  The treatment and examination records 
indicate that the degenerative joint disease has remained 
relatively stable, and there is no evidence of limitation of 
motion sufficient to warrant a 20 percent or higher rating.  

Specifically, in a January 2004 treatment note, Dr. A.L.D. 
indicated that the veteran had good range of motion in his 
right knee, with full extension and flexion better than 120 
degrees.  See treatment record of Dr. A.L.D. dated January 
2004.  Consistently, Dr. A.A.Y. indicated that despite the 
degenerative changes, the right knee only lacked 5 degrees of 
full flexion, as the knee was able to flex to 127 degrees.  
He further noted that the veteran had excellent strength and 
no instability in his bilateral knees.  See treatment record 
of Dr. A.A.Y. dated November 2005.  As indicated above, these 
findings are consistent with those of the May 2008 VA 
examiner.

(iii.)  Conclusion

In sum, there have been no medical findings, nor is there any 
other competent medical evidence, which would allow for the 
assignment of an increased disability rating at any time 
during the period of time here under consideration, based on 
increased instability, compensable limitations of motion, or 
any other factor.  
Accordingly, after a careful review of the record, the Board 
finds that the disability ratings assigned by the RO were 
appropriate for the time period under consideration.

Extraschedular criteria

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Board recognizes that the veteran required a total left 
knee replacement during the appeal period.  As indicated 
above, he was compensated for the surgery and the 
corresponding period of convalescence by the assignment of a 
100 percent evaluation from June 5, 2006 to August 1, 2007.  
The record does not indicate that the veteran has otherwise 
been hospitalized as a result of his service-connected knee 
disabilities.  

With respect to marked interference with employment, the 
evidence shows that the veteran works as a teacher.  The 
veteran's service-connected knee disabilities have interfered 
with his work as a teacher to the extent that he suffers from 
pain when he has to be up on his feet instructing and 
therefore must sit and take breaks.  See the VA examination 
report dated May 2008.  However, there is no indication that 
the knee disabilities have caused the veteran to miss work or 
have created any unusual employment impairment.  The level of 
occupation impairment is specifically contemplated in the 
respective disability ratings (30 percent for each knee) 
which are currently assigned.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

Accordingly, because there is no factor which takes the 
disabilities outside the usual rating criteria, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the veteran's service-connected bilateral knee disabilities 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (2008).


ORDER

Entitlement to an increased disability rating for service-
connected status post total left knee replacement is denied.

Entitlement to an increased disability rating for 
osteochondritis of the right knee is denied.

Entitlement to an increased disability rating for 
degenerative joint disease of the right knee is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


